This opinion is subject to administrative correction before final disposition.




                             Before
              MONAHAN, STEPHENS, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Gabriel HUERTA, Jr.
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202100312

                        _________________________

                          Decided: 28 March 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              John P. Norman

 Sentence adjudged 23 August 2021 by a general court-martial convened
 at Marine Corps Base Camp Pendleton, California, consisting of a mil-
 itary judge sitting alone. Sentence in the Entry of Judgment: reduction
 to E-1, confinement for 18 months, and a bad-conduct discharge.

                             For Appellant:
                  Captain Kimberly Hinson, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                  United States v. Huerta NMCCA No. 202100312
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2